                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION
 UNITED STATES

          v.                                                        No. 3:20-cr-00070

ROY NELLSCH

          PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 1. ROY NELLSCH (DOB: 12/XX/1956) is, in due form and process of law, confined in the
 custody of the Montgomery County Jail, 116 Commerce Street, Clarksville, TN 37040.

 2. Said individual has been charged pursuant to an Indictment in Case Number No. 3:20-cr-00070
 and is needed for the purpose of making an initial appearance before a United States Magistrate
 Judge in the United States District Court for the Middle District of Tennessee. A Writ of Habeas
 Corpus Ad Prosequendum should issue for that purpose.

 DATED:         February 27, 2020

                                                       s/Brooke K. Schiferle
                                                       Brooke K. Schiferle
                                                       Assistant United States Attorney
                                                       Petitioner

                WRIT OF HABEAS CORPUS AD PROSEQUENDUM


TO:    United States Marshal, Middle District of Tennessee; and
       Montgomery County Jail

The Petition is GRANTED.

YOU ARE HEREBY COMMANDED to bring or cause to be brought the body of ROY NELLSCH
(DOB: 12/XX/1956) now confined in the Montgomery County Jail, 116 Commerce Street,
Clarksville, TN 37040, to the United States Courthouse at 110 9th Avenue South in Nashville,
Tennessee, as soon as practicable for the purpose of making an initial appearance and, unless
otherwise ordered, for all other necessary proceedings in this case and shall be retained in federal
custody pending resolution of this matter.

 WITNESS, the Honorable Judge Alistair E. Newbern, United States Magistrate Judge, Middle
 District of Tennessee.
 DATED: _________________

                                               By:
                                                       Alistair E. Newbern
                                                       United States Magistrate Judge




       Case 3:20-cr-00070 Document 4 Filed 02/27/20 Page 1 of 1 PageID #: 17
